NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                          FILED
                               FOR THE NINTH CIRCUIT                           MAY 07 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JON W. FELT,                                     No. 13-35865

                 Plaintiff - Appellant,          D.C. No. 2:12-cv-00170-JPH

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                         for the Eastern District of Washington
                      James P. Hutton, Magistrate Judge, Presiding

                                Submitted May 5, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON, and LEAVY, Circuit Judges.

      Jon W. Felt appeals the district court’s order affirming the Commissioner of

Social Security’s denial of his application for supplemental security income

benefits under Title XVI of the Social Security Act. At step five of the sequential

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument, see Fed. R. App. P. 34(a)(2), and Felt’s motion to submit
this case on the briefs is granted.
evaluation process, the administrative law judge (ALJ) determined that Felt could

perform jobs that exist in significant numbers in the national economy. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674

F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The ALJ did not err in giving no weight to the contradicted opinion of

treating psychologist Dr. W. Scott Mabee that Felt’s psychological limitations

prevented him from working. The ALJ provided specific and legitimate reasons,

supported by substantial evidence, for giving Dr. Mabee’s opinion no weight by

stating that Dr. Mabee’s opinion relied upon Felt’s contradicted, subjective reports

regarding the severity of his disability and did not address the numerous

inconsistencies in the medical evidence. See Valentine v. Comm’r of the Soc. Sec

Admin., 574 F.3d 685, 692 (9th Cir. 2009).

      The ALJ accommodated all of Felt’s limitations in the residual functional

capacity (RFC) assessment and in her hypothetical questions to the vocational

expert. The ALJ’s determination that Felt had the RFC to perform work that only

included simple and repetitive one-to-three step tasks, did not involve detailed

work, and only required occasional contact with the public, was consistent with the

restrictions identified by the examining psychologists. See Stubbs-Danielson v.

Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Moreover, the ALJ’s RFC


                                          2                                    13-35865
determination and associated hypothetical questions posed to the vocational expert

pertaining to Felt’s restrictions “contained all of the limitations that the ALJ found

credible and supported by substantial evidence in the record.” See Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005); Roberts v. Shalala, 66 F.3d 179,

184 (9th Cir. 1995) (stating that the ALJ is not bound to accept as true restrictions

in hypothetical questions propounded by claimant's counsel that are not supported

by substantial evidence).

      AFFIRMED.




                                           3                                    13-35865